952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.John H. LITZENBERG, Defendant-Appellee,andMichael Birch, Defendant.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.John H. LITZENBERG, Defendant-Appellee.
Nos. 91-1203, 91-1204.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 26, 1991.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  (CA-91-2051-R, CA-91-2270-R), Norman P. Ramsey, District Judge.
Dorothy P. Litzenberg, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Dorothy P. Litzenberg appeals from the district court's orders dismissing her two civil complaints pursuant to 28 U.S.C. § 1915(d) (1988).   Our review of the record and the district court's opinions discloses that these appeals are without merit.   Accordingly, we affirm on the reasoning of the district court.*  Litzenberg v. Litzenberg, Nos.  CA-91-2051-R, CA-91-2270-R (D.Md. Aug. 15, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Litzenberg's motions for oral argument and to appoint counsel for her